As the trustee blank in the writ was filled out with a fictitious name, with no intention of having it served as a *Page 427 
trustee writ, and as it was not in fact served upon a trustee, the action was not "begun by trustee process" within the meaning of section 1, chapter 345, Public Statutes. Clement v. Clement, 18 N.H. 611, Cole v. Smith,61 N.H. 643. It is as though the trustee part of the writ had been left entirely blank, in which case the officer would have performed his duty by serving it as a writ of summons and attachment.  P. S., c. 219, s. 2; Laws 1893, c. 67, s. 6. The order dismissing the action, therefore, on the ground that it was begun by trustee process, was error.
Exception sustained.
All concurred.